ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-411, concluding that KENNETH S. MEYERS of WARREN, who was admitted to the.bar of this State in 1972, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.15(b) (failure to promptly disburse funds), RPC 1.15(d) and Rule 1:21-6 (record-keeping);
And the Disciplinary Review Board having further concluded that within ninety days after the filing of the Court’s Order, respondent should be required to submit proof to the Office of Attorney Ethics that he has identified the owners of and disbursed all funds held in the Fleet Bank trust account, and if respondent fails to do so, the Office of Attorney Ethics shall apply for the appointment of an attorney trustee to complete the task at respondent’s expense;
And good cause appearing;
It is ORDERED that KENNETH S. MEYERS is hereby reprimanded; and it is further
ORDERED that within ninety days after the filing of this Order, respondent shall submit proof to the Office of Attorney Ethics that he has identified the owners of and disbursed all funds held in the Fleet Bank trust account, and if respondent fails to do so, the Office of Attorney Ethics shall apply for the appointment of an attorney trustee to complete the task at respondent’s expense; and it is further
*158ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.